DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5, 7-9, 11, 13, 15-16, 22-23, 30-31, 34-38, 40, 42, 44-45, 51, 52 and 84 filed October 26th 2020 are the subject matter of this Office Action. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Brian Trinque on November 15th, 2021.

The application has been amended as follows: 
 Claim 22 is AMENDED as follows: --“The method of claim 1, wherein the first component is only administered on the first and second day of treatment.”--. 
 
Claim 23 is AMENDED as follows: --“The method of claim 1, wherein the first component is only administered on the first day of treatment.”--.

AMENDED as follows: --“The method of claim 30, wherein the first component is only administered on the first and second day of treatment”--.
 
Claim 52 is AMENDED as follows: --“The method of claim 30, wherein the first component is only administered on the first day of treatment”--.
 
 
 Reasons for Allowance
 At the time of the invention, the claimed dosing cycle of aripiprazole to treat schizophrenia in a subject in need was not anticipated in the prior art. The closest prior art is Cresswell (US2016/0045495 published 02/18/2016), who teaches that the aripiprazole nanoparticle depot injection (ALNcD) is used as a “lead in” aripiprazole formulation to treat schizophrenia. When it is used as a “lead in” formulation, it can be used in combination with a separate, additional long acting aripiprazole prodrug injection, in order to address any delay in onset in the patient. Said separate, long acting aripiprazole prodrug is formulated as having a volume based particle size (Dv50) of greater than about 5000 nm and is administered following the aripiprazole nanoparticle composition ([0043], [0096]), claim 32-33).
As disclosed in Cresswell above, while it was obvious in the art to administer an alternative aripiprazole composition in order to address any delay in onset of the nanoparticle depot injection (ALNcD), there was no teaching nor suggestion to administer a third aripiprazole composition on top of the first two aripiprazole compositions taught by Cresswell, and that all three aripiprazole composition are 
 Applicant has identified a nonobvious aripiprazole dosing strategy to treat schizophrenia and therefore claims 1-5, 7-9, 11, 13, 15-16, 22-23, 30-31, 34-38, 40, 42, 44-45, 51-52 and 84 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628







/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628